Exhibit 10.2

 

LOGO [g515013logo.jpg]

March 28, 2013

Thomas P. Lemke

11335 Seneca View Way

Great Falls, VA 22066

 

  Re: Severance Agreement and Release of Claims

Dear Tom:

This letter sets forth the terms pertaining to the termination of your
employment by Legg Mason & Co., LLC (“Legg Mason”), effective as of March 31,
2013 (the “Separation Date”). We hope that your separation from Legg Mason can
occur as smoothly as possible for you and for Legg Mason.

You will be paid through the Separation Date and you will receive your final
paycheck on the next regular payroll date following the Separation Date. You
will also receive payment for any accrued but unused paid time off to which you
may be entitled, if any, at that time.

I am authorized to offer you the following severance package, contingent upon
your agreeing to all terms and release provisions below.

1. Subject to your signing this Agreement, Legg Mason will pay you severance pay
in the amount of $2,100,000. This payment will be less any applicable taxes and
other deductions required by law and will be paid in a lump sum within 20 days
after the revocation period described in paragraph (6c) expires, provided that
you do not revoke this Agreement.

Furthermore, in consideration of your agreement to the terms provided in this
Agreement, you are eligible for career transition services. These career
transition services are subject to IRS rules applicable to reimbursements and
in-kind benefits under separation pay plans. Information regarding career
transition and outplacement services will be mailed to your home address within
two (2) weeks after you have signed and returned this Agreement. Please contact
us if you do not receive this information. You will have three (3) months to
make initial contact with the outplacement services vendor.

If you are currently enrolled in Legg Mason’s medical, dental and/or vision
plan, your current active coverage will end on March 31, 2013 and you will be
eligible for up to 18 months of COBRA continuation coverage.

Under this Agreement, you will also receive a COBRA subsidy consisting of 100%
of your applicable COBRA premium for twelve months (April 2013-March 2014). You
will receive a COBRA Enrollment package within two weeks of the Separation
Date. You must complete the Enrollment forms and return them to the COBRA
administrator within 60 days in order to continue your health benefits.



--------------------------------------------------------------------------------

LOGO [g515013logo.jpg]

 

Under, and upon effectiveness of, this Agreement, the vesting of any unvested
shares of Restricted Stock or Stock Options that do not automatically vest as a
result of the reduction in force termination will be accelerated to the
Separation Date.

2. Except as expressly set forth in this Agreement, you will be entitled to no
other benefits or further compensation from Legg Mason, and all payments made to
you shall be less all applicable taxes and other deductions required by law.
Nothing in this Agreement, other than as expressly provided in the last sentence
in Section 1 above, will be deemed to affect the distribution, vesting or
forfeiture of (i) your account, if any, under the Legg Mason & Co., LLC Profit
Sharing and 401(k) Plan and Trust; (ii) equity awards received by you, if any,
under the Legg Mason, Inc. 1996 Equity Incentive Plan; or (iii) amounts owed to
you, if any, in the Legg Mason & Co., LLC Deferred Compensation/Phantom Stock
Plan, all of which shall be governed by the terms of the applicable plans and
related documents thereunder.

3. In connection with your employment with Legg Mason or its related entities,
you had access to information of a nature not generally disclosed to the public.
You agree to maintain the confidentiality of any client information obtained
during your employment with Legg Mason or its related entities, as well as to
keep confidential any business, personnel, proprietary or trade secret
information in your possession pertaining to Legg Mason or its related entities
or the employees, services, products or processes of any of these entities. You
also agree (i) to return promptly any computer and electronic communication
devices (e.g., computers, BlackBerrys, Personal Digital Assistants (PDAs),
pagers), books, notes, files, documents, computer data, keys and passwords or
other property in the same condition it was in at the time the property was
issued to you that belongs to Legg Mason or its related entities; and (ii) not
to copy or take or retain in your possession any books, notes, e-mails,
documents or property belonging to Legg Mason or its related entities without my
express written consent. Legg Mason expressly acknowledges that you may copy or
take books, notes, documents and other materials relating to your legal book
publishing (provided, of course, it is not Legg Mason property).

4. You agree not to disclose any information concerning the existence or terms
of this Agreement to anyone other than your attorney, tax advisor or spouse
prior to the date on which Legg Mason publicly files this Agreement with the
Securities and Exchange Commission. This clause does not bar you from disclosing
the terms of this Agreement in any governmental investigation, proceeding or
hearing conducted pursuant to law.

5. In exchange for the consideration in the form of severance pay and benefits
provided by Legg Mason in this Agreement, you agree to release and forever
discharge Legg Mason as well as its stockholders, parents, subsidiaries, and
other related enterprises, and all of those entities’ stockholders, directors,
officers, employees, agents, insurers, employee



--------------------------------------------------------------------------------

LOGO [g515013logo.jpg]

 

benefit plans, fiduciaries, administrators, and successors (past, present and
future) (hereinafter “Legg Mason Releasees”) from any and all rights, demands,
causes of action, complaints, contracts and other claims whatsoever, in law or
in equity, which you, your heirs, successors, assigns and any personal or legal
representatives have or may have against the Legg Mason Releasees, including all
known, unknown, undisclosed and unanticipated claims occurring before and
including the effective date of this Agreement. This includes, but is not
limited to, rights and claims which may arise out of or are in any way related
to your employment by Legg Mason and the termination of your employment and
further includes, without limitation, rights and claims under Title VII of the
Civil Rights Act of 1964, Section 1981 of the Civil Rights Act of 1866, the Age
Discrimination in Employment Act (“ADEA”) as amended by the Older Worker
Benefits Protection Act (“OWBPA”), the Equal Pay Act, the National Labor
Relations Act, the Employee Retirement Income Security Act (“ERISA”) and any
employee benefit plan sponsored by Legg Mason which is not subject to ERISA, the
Americans with Disabilities Act as amended by the Americans with Disabilities
Act Amendments Act, the Family and Medical Leave Act, the Genetic Information
Nondiscrimination Act, the Maryland Human Relations Act, including any
amendments to the aforementioned statutes, and any other federal, state and
local laws, regulations and ordinances prohibiting bias and/or employment
discrimination. This also includes, but is not limited to, claims for violation
of Legg Mason’s policies; wrongful, constructive, or retaliatory discharge;
breach of contract or covenant, oral and written, express and implied; common
law, and alleged torts; furthermore this includes a release for any costs or
attorneys fees you may have incurred. Notwithstanding the provisions of this
Section 5, (i) your right to indemnification or to be held harmless relating to
third party claims and proceedings pursuant to applicable corporate documents or
the laws of the State of Maryland shall continue in accordance with the terms of
such documents and laws and (ii) your right to make claims or seek reimbursement
relating to third party claims or proceedings pursuant to Legg Mason’s
directors’ and officers’ insurance policy shall not be released and continue in
full force and effect.

Notwithstanding the general release above, you do not waive any rights or claims
that may arise after your execution of this Agreement, claims that may arise as
a result of this Agreement, or claims that may not be waived as a matter of
law. You do not waive or release any rights and claims that you may have under
the Age Discrimination in Employment Act, as amended, which arise after the
effective date of this Agreement. You do not waive rights to unemployment or
workers compensation benefits.

This release does not prohibit you from filing a charge with any government
administrative agency (such as the Equal Employment Opportunity Commission), or
testifying, assisting or participating in an investigation, hearing or
proceeding conducted by such agency; however, you waive the right to receive any
individualized relief, such as reinstatement, backpay, or other damages, in a
lawsuit or administrative action brought by any government agency or individual
on your behalf. You agree that if there is any complaint filed in any court or
arbitral forum in which you personally seek reinstatement, damages or other
remedies relating to any claim that is covered by this General Release, you will
immediately file a dismissal with prejudice of such claim or remedy.



--------------------------------------------------------------------------------

LOGO [g515013logo.jpg]

 

  6. In accordance with the requirements of the ADEA, as amended by the OWBPA,
the following information is provided:

 

  a. Time to consider this Agreement. You acknowledge that you have been
provided with a copy of this Agreement and have been given forty-five
(45) consecutive days in which to review and consider the Agreement. You may
sign and return the Agreement sooner if you prefer.

 

  b. Attorney counsel. You are advised to consult with an attorney prior to
signing this Agreement.

 

  c. Revocation. You acknowledge that you have a period of seven (7) calendar
days following the signing of this Agreement to revoke this Agreement. Any such
revocation of the Agreement must be made by you and delivered to Patricia
Lattin, Legg Mason, 100 International Drive, Baltimore, MD, 21202, and received
prior to the end of the revocation period. Any revocation hereunder shall not
affect your termination from Legg Mason.

 

  d.

When the terms become effective. The terms of the Agreement shall become final
and binding only upon expiration of the revocation period provided in
subparagraph 6(c) above. In other words, the effective date of this Agreement
will be the 8th calendar day after you sign the Agreement, provided that you
have not revoked the Agreement during the revocation period. No payments shall
be made under this Agreement until the Agreement becomes final and binding upon
the parties.

 

  e. Information concerning Severance Program. You acknowledge receipt of the
following information (attached as Exhibits A and B and made a part of this
Agreement-

 

  (i) a description of the class, unit or group of individuals that is covered
by the Severance Program, and eligibility factors and time limits if any
(Exhibit A); and

 

  (ii) the job classifications and ages of all individuals selected for the
Program, and the ages of all individuals in the same job classification not
selected for the Program (Exhibit B).

7. You agree and acknowledge that your employment with Legg Mason will be
ending. On the Separation Date, you will be deemed to have resigned from all
positions you hold at subsidiaries of Legg Mason, Inc. (other than your
employment with Legg Mason that is addressed by this Agreement).



--------------------------------------------------------------------------------

LOGO [g515013logo.jpg]

 

8. Both parties agree that neither this Agreement nor the payment of severance
pay and benefits is an admission by the Legg Mason Releasees of any liability,
wrongdoing or unlawful conduct of any kind.

9. You acknowledge that during your employment, you have been paid and/or have
received all compensation, wages, bonuses, commissions, and/or benefits
(including insurance benefits) to which you may be entitled, and that no other
compensation, wages, bonuses, commissions and/or other benefits are due to you,
except as provided in this Agreement. You further represent that you have abided
by Legg Mason’s policies and procedures during the course of your
employment. You understand and agree that if Legg Mason learns that these
representations are not accurate, Legg Mason has the right to immediately cease
its compensation and benefit obligations pursuant to paragraph 1 of this
Agreement.

10. You agree that you will not disparage, defame, or otherwise represent in a
negative light Legg Mason or its related entities and any of their directors,
officers or employees, services, products, or processes. This clause does not
bar you from testifying, assisting or participating in any governmental
investigation, proceeding or hearing conducted pursuant to any fair employment
practices law. Legg Mason, in turn, agrees to instruct all members of the Legg
Mason Executive Committee as well its employees working in Legg Mason Public
Relations and Investor Relations to not disparage, defame, or otherwise
represent you in a negative light.

Legg Mason further agrees that Legg Mason and its related entities and any of
their officers or employees will not, directly or indirectly, specifically or
implicitly, represent or suggest that you were involved with, consulted on, or
approved of in any manner the proposed changes to the Governance Group that you
currently oversee. Legg Mason further acknowledges that you have communicated to
it your views on the proposed changes. Legg Mason also agrees that you will not
be asked to participate in the internal or external communication of the
proposed changes to the Governance Group or to others. You agree that, if
contacted by the general or trade press or by other third parties, you will not
discuss or comment upon the proposed changes with them.

11. In the event that you bring a legal action, or any dispute, claim or
controversy relating to this Agreement, your employment or the termination
thereof, against any Legg Mason Releasees you agree that, at the option of Legg
Mason, you will submit to arbitration. If you are associated in any capacity
with a registered broker-dealer, you agree to arbitrate under the Constitution
and Rules of the Financial Industry Regulatory Authority, Inc. If you are not
associated with a registered broker-dealer, or the FINRA Arbitration forum is
not otherwise available to you, you agree to arbitrate pursuant to the
employment arbitration rules of the American Arbitration Association.



--------------------------------------------------------------------------------

LOGO [g515013logo.jpg]

 

12. You acknowledge that you have been involved in several projects or tasks
which may not have been completed as of the effective date of this Agreement,
and, if requested by Legg Mason, you will cooperate with Legg Mason in
accomplishing an orderly transition of your responsibilities. In addition, if
requested by Legg Mason, you will provide reasonable assistance to Legg Mason in
connection with matters that may have arisen out of your performance of your
duties and responsibilities during your employment.

13. In consideration of the severance pay and benefits set forth herein, you
agree that for a period of twelve (12) months following the Separation Date you
will not, directly or indirectly, for yourself or on behalf of a third party,
solicit or induce any employee or client of Legg Mason or its related entities
to terminate his/her employment or business relationship with Legg Mason or its
related entities or to become employed or shift their business elsewhere.
However, this provision is not intended to prohibit you from providing a
personal reference for another Legg Mason employee who is interviewing for a
position outside of Legg Mason (provided, of course, you were not involved in
soliciting or inducing the employee to leave Legg Mason).

14. You acknowledge that, at some point in the future, litigation may arise
either directly or tangentially relating to your employment at Legg Mason and
its related entities. You agree to appear without the need for a subpoena to
provide deposition testimony and testify at trial and/or arbitration in
connection with any such litigation. You also agree to cooperate in providing
documents and information necessary to assist in the defense or prosecution of
any such case, including telephone calls and meetings with Legg Mason counsel.
If applicable, Legg Mason agrees to pay all reasonable out-of-pocket expenses
involved.

15. You agree that the provisions of paragraphs 3, 4, 5, 7, 9, 10, 11, 12, 13
and 14 constitute material inducements to Legg Mason for the additional
consideration being paid hereunder and that any breach of the provisions of
those paragraphs shall constitute a material breach of this Agreement entitling
Legg Mason to a return of the consideration paid by Legg Mason to the extent
permitted by applicable law, as well as to claim for any further damages caused
by such breach. In addition, Legg Mason may seek injunctive relief to prevent
further breaches of those paragraphs.

Legg Mason agrees that any breach by Legg Mason of the provisions of paragraph
10 shall constitute a material breach of the Agreement entitling you to claim
for any further damages caused by such breach. In addition, you may seek
injunctive relief to prevent further breaches of paragraph 10.

16. If any portion of this Agreement is deemed to be invalid by an
administrative agency, court, arbitrator, or other person or body deciding a
dispute between the parties hereto, the parties intend and agree that the
portion of the Agreement that is deemed invalid shall be severed from the
Agreement, and that the remainder of the Agreement shall be valid



--------------------------------------------------------------------------------

LOGO [g515013logo.jpg]

 

and binding and interpreted in such a manner as respects the wishes of the
Parties as much as possible; provided, however, that if such decision is made
invalidating all or any part of Paragraph 5 of this Agreement (other than the
release and waiver under the Age Discrimination in Employment Act) due to a
challenge, claim or request submitted by you, then this entire Agreement shall
be deemed null and void and you will be obligated to return to Legg Mason all of
the severance pay described in Paragraph 1 to the extent permitted by applicable
law.

17. This Agreement sets forth the entire agreement and understanding between the
parties and supersedes any and all prior agreements or understandings pertaining
to your employment or the termination thereof with the exception of any
restrictive covenants, non-compete or confidentiality agreements between you and
Legg Mason or its related entities, as well as post termination obligations as
set forth in the Employee Handbook, which shall remain binding. This Agreement
may be modified only in writing and shall be binding upon and inure to the
benefit of you, Legg Mason and the respective heirs, executors, successors and
assigns of each. Your signature to this Agreement will confirm that you are not
relying upon any representations or statements made by Legg Mason or any of its
agents, except as set forth herein.

18. Part of this Agreement is intended to be exempt from Section 409A of the
Internal Revenue Code as a short-term deferral, and part of this Agreement is
intended to constitute a separation pay arrangement under applicable IRS rules.
Nothing contained herein shall be deemed to alter the time or manner of any
payment, benefit or amount that is deemed to be deferred compensation that is
subject to Section 409A of the Internal Revenue Code, if applicable. Under the
terms of the Phantom Stock Plan, payment must be delayed by six months to comply
with 409A. By signing this Agreement you acknowledge and agree that Legg Mason
does not make any representations as to the tax consequences of any compensation
or benefits provided hereunder (including, without limitation, under
Section 409A of the Internal Revenue Code, if applicable), and that you are
solely responsible for any and all income, excise or other taxes imposed on you
with respect to any and all compensation or other benefits provided to you.

19. This Agreement will be interpreted and enforced in accordance with the laws
of the State of Maryland.

You are advised to consult with an attorney prior to signing this Agreement. If
you wish to accept this offer, please sign and return the enclosed copy of this
letter in the enclosed postage paid envelope. While I hope that you will accept
this offer promptly, it will remain open for 45 days after your receipt of this
letter. On the 46th day following your receipt, the offer shall be deemed
withdrawn if it was not accepted during the 45 day period.

If you do not accept this proposal, Legg Mason will nevertheless proceed with
the termination of your employment on the Separation Date. You will not,
however, be provided with any of the benefits or compensation stated above.



--------------------------------------------------------------------------------

LOGO [g515013logo.jpg]

 

I wish you the best of success and personal and professional fulfillment in the
future.

 

Sincerely, /s/ Joseph A. Sullivan Joseph A. Sullivan President and CEO

Date Agreement was given to employee:

March 28, 2013

I ACKNOWLEDGE THAT I HAVE READ THIS AGREEMENT, UNDERSTAND IT AND VOLUNTARILY
SIGN AND ENTER INTO IT, INTENDING TO WAIVE, SETTLE AND RELEASE ALL CLAIMS I HAVE
OR MIGHT HAVE AGAINST THE LEGG MASON RELEASEES EXISTING AS OF THE DATE THIS
AGREEMENT IS SIGNED.

 

/s/ Thomas P. Lemke

Signature

Thomas P. Lemke

Printed Name

March 28, 2013

Date